Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 1 of 6




           EXHIBIT 1
             Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 2 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS and BIGTENT
CREATIVE,

                     Plaintiffs,
                                                         Civil Action No. 1:20-cv-1015
vs.
                                                         Related to Texas League of United Latin
GREG ABBOTT, in his official capacity as                 American Citizens v. Abbott, No. 1:20-
Governor of the State of Texas; and RUTH                 cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                     Defendants.


      DECLARATION OF JUDY BRYANT IN SUPPORT OF

        Pursuant to 20 U.S.C. § 1746, I, Judy Bryant, declare as follows:

        1.       My name is Judy Bryant. I am over the age of 18, have personal knowledge of the

facts stated in this declaration, and can competently testify to their truth.

        2.       I am currently the Field Organizer for Texas Alliance of Retired Americans



It is a chartered state affiliate of the Alliance for Retired Americans.

        3.       TARA has more than 145,000 members, comprised of retirees from public and

private sector unions, community organizations, and individual activists from every county in

Texas. Most of our members are between 65 and 85 years of age. TARA also has many members

with disabilities.

        4.

retirees have earned after a lifetime of work. It accomplishes this mission by actively pursuing and

promoting legislation and public policies that are in the best interest of current and future retired
            Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 3 of 6




Texans. TARA also accomplishes its mission by ensuring that its members actively participate and



close margins, it is essential that TARA members are able to effectively exercise their right to vote.

To ensure our members can make their voices heard in Texas elections, TARA traditionally

engages in get-out-the-                                                                           ing

phone calls to members and knocking on doors to encourage members to vote. When we call our

members in advance of an election, we encourage them to vote and try to assist our members in

navigating the voting process when they need help.

       5.       The outbreak of the COVID-19 pandemic has affected how TARA allocates its



them at a heightened risk of complications from coronavirus, our members are overwhelmingly

likely to vote by mail this year instead of voting in person. I understand from talking to TARA

members and other political organizers in the state that many more people are voting by mail this

year when compared to other years. Thus, TARA has redirected much of its time and resources to

efforts in educating voters on how to apply to vote by mail and how to successfully cast a mail-in

ballot. These efforts include the creation of a special vote-by-mail committee that meets weekly to

coordinate statewide outreach, phone-banking to make direct contact with Texas voters over the

age of 65, and lobbying state officials to ease the restrictions on voting by mail. TARA also holds

socially distanced events, such as car caravans to publicize the need for vote by mail in the 2020

general election.

       6.       For the past several months, TARA has participated in Dallas V.O.T.E.S., a

coalition seeking, among other things, to guarantee more drop-off locations so our Dallas members

can guarantee the county has received their mail-in ballots without having to travel long distances




                                                -2-
             Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 4 of 6




and wait in long lines. TARA would like to conduct awareness campaigns and educate voters about

returning mail-in ballots to convenient locations as a superior alternative to returning ballots via



TARA believes that v



feasible alternative to returning mail-in ballots via USPS because it prevents county election

administrators from offering voters convenient locations for personally delivering their mail-in



able to return their ballots in time to be counted.

        7.       TARA educates voters, not just on how to apply to vote by mail, but also about how

to increase the likelihood of having their mail-in ballots counted. T

                                                                                               other

vulnerable people to vote and to have their votes counted. TARA members are, for example, voters

who are likely to face difficulty delivering a mail ballot themselves should they be unable to return

it through the mail in sufficient time for their ballot to be counted. Many TARA members drive

only within short distances of their homes and will have to arrange for transportation to the one



distance to th

members, who may not be able to find transportation to return their ballots. In my experience,

                                                                                  option is to travel

significant distances to do so. As a result, TARA will have to divert additional resources to voter

assistance efforts in order to ensure that our voters are able to safely and effectively return their

mail ballots.




                                                 -3-
             Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 5 of 6




        8.       As a result of the Proclamation, TARA will also have to divert additional resources

to voter education. Our members may be confused about where they can return their ballots during

the early voting period. Many TARA members understood that they could return their mail ballots

to multiple satellite drop-off locations within their counties. But because of the Proclamation,

TARA members may not realize that they can return their ballots only to one location, potentially

very far away from their homes, until it is too late to mail in their ballots and be sure it will arrive

in time to be counted. These voters may not be able to arrange transportation for or safely drive

such a long distance, leaving them disenfranchised with no option for returning their ballots.

TARA will need to expend additional time, personnel, and funds to ensure that our members are

fully understand how they must return their ballots and are able to do so safely and in a manner

that will ensure their votes are counted.

        9.                                                       on because it deprives individual

members of the right to vote and to have their votes counted and threatens the electoral prospects

of TARA-endorsed candidates whose supporters will face greater obstacles casting a vote and

having their votes counted.

        10.      The                                                                          preferred

candidates. TARA has already endorsed several candidates for office. These candidates will be

less likely to win if the votes of their supporters go uncounted because of the Proclamation.

        11.      Because of the increased burdens on voting created by the Proclamation, TARA

will be required to divert time and resources to educating members about the restriction and

assisting them in ensuring their ballots are received, accepted, and counted. However, TARA does

not have unlimited resources. Efforts to ensure members are not disenfranchised by the




                                                 -4-
         Case 1:20-cv-01015-RP Document 11-2 Filed 10/05/20 Page 6 of 6




members on critical public policy issues, including the price of prescription drugs and the

expansion of Medicare and Medicaid benefits, among many other of our priorities. Our efforts to

ensure our members are not disenfranchised by the Proclamation will also reduce the time and

resources available to track and monitor legi

view as critical to our organization.

       12.     In sum, the Proclamation makes it harder for TARA to realize its mission and for



       I declare under penalty of perjury that the foregoing is true and correct.



DATED: _________________


                                              By: _________________________
                                                  Judy Bryant
                                                  Field Organizer
                                                  Texas Alliance for Retired Americans




                                                -5-
